DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, communication line connected to the air conditioning device in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The limitation “a power increase amount occurring upon increase of a blown air flow rate of the second air blower in the air conditioning ventilation device” of claim 5 was not in the original specification (the original specification [0064] of page 18 merely states “a power increase amount (ventilation blown air mobility increase amount) ΔWf of the air conditioning ventilation device 7”.).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “air passing through the first air path” in line 7.  It’s not clear if the air passing through the first air path in line 7 refers back to the “outdoor air” in line 3.  Examiner recommend applicant to amend this limitation to “the outdoor air passing through the first air path”.
 	Claim 1 recites “air passing through the second air path” in line 7.  It’s not clear if the air passing through the second air path in line 7 refers back to the “indoor air” in line 5. Examiner recommend applicant to amend this limitation to “the indoor air passing through the second air path”.
	Claim 1 recites “to open and close the bypass air path to switch an air path through which air passes”.  It’s not clear if the “an air path” refer back to the first air path or the second air path.  Examiner recommend applicant to delete “to switch an air path through which air passes”
	Claim 1 recites “during outdoor air cooling that takes outdoor air into the indoor space” in line 15.  It’s not clear if that outdoor air cooling process that takes in outdoor air is the same as the outdoor air flowing into the indoor space in line 3.  Examiner recommend applicant to amend this limitation to “...during outdoor air cooling that takes additional outdoor air into the indoor space through an opening interconnecting the outdoors and the indoor space”.
	Claim 2 recites “a sensor configured to detect, for the outdoors and the indoor space (i) a temperature or (ii) a temperature and humidity”.  It’s not clear if only one sensor is used for both the outdoors and the indoor space, or one sensor for each of the outdoors and the indoor space.  Examiner recommend applicant to amend this limitation to “a first sensor configured to detect (i) a temperature or (ii) a temperature and humidity for the outdoors; a second sensor configured to detect (i) a temperature or (ii) a temperature and humidity for the indoor space;”
	Claim 5 recites “air conditioning device” in line 3.  It’s not clear what the air conditioning device constitutes.  Examiner recommend applicant to amend this limitation to “air conditioning device having an indoor unit and an outdoor unit”.
	Claim 5 recites “air passing through the first air path” in line 11.  It’s not clear if the air through the first air path in line 11 refers back to the “outdoor air” in line 8.  Examiner recommend applicant to amend this limitation to “the outdoor air passing through the first air path”.
 	Claim 5 recites “air passing through the second air path” in line 12.  It’s not clear if the air passing through the second air path in line 12 refers back to the “indoor air” in line 10. Examiner recommend applicant to amend this limitation to “the indoor air passing through the second air path”.
Claim 5 recites “to open and close the bypass air path to switch an air path through which air passes” in lines 14-15.  It’s not clear if the “an air path” refer back to the first air path or the second air path.  Examiner recommend applicant to delete “to switch an air path through which air passes”.
Claim 5 recites “during outdoor air cooling that takes outdoor air into the indoor space” in line 17.  It’s not clear if that outdoor air cooling process that takes in outdoor air is the same as the outdoor air flowing into the indoor space in line 8.  Examiner recommend applicant to amend this limitation to “...during outdoor air cooling that takes additional outdoor air into the indoor space through an opening interconnecting the outdoors and the indoor space”.
Claim 6 recites “air passing through the air supply path” in line 5.  It’s not clear if the air passing through the air supply path in line 5 refers back to the “outdoor air” in line 2-3.  Examiner recommend applicant to amend this limitation to “the outdoor air passing through the air supply path”.
 	Claim 6 recites “air passing through the air discharge path” in line 12.  It’s not clear if the air through the air discharge path in line 12 refers back to the “indoor air” in line 4. Examiner recommend applicant to amend this limitation to “the indoor air passing through the air discharge path”.
 Claim 6 recites “to switch an air path through which air passes” in line 8.  It’s not clear if the “an air path” refer back to the first air path or the second air path.  Examiner recommend applicant to delete “to switch an air path through which air passes”.
Claim 6 recites “during outdoor air cooling that takes outdoor air into the indoor space” in lines 9-10.  It’s not clear if that outdoor air cooling process that takes in outdoor air is the same as the outdoor air flowing into the indoor space in lines 2-3.  Examiner recommend applicant to amend this limitation to “...during outdoor air cooling that takes additional outdoor air into the indoor space through an opening interconnecting the outdoors and the indoor space”.

Allowable Subject Matter
Claims 1, 5-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach the claimed controller functions in apparatus claims as well as control steps in method claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762